— Judgment, Supreme Court, New York County (James A. Yates, J.), rendered October 25, 2007, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fifth degree, and sentencing him to a term of IV2 years, unanimously affirmed.
The imposition of mandatory surcharges and fees by way of court documents, but without mention of the specific amount in the court’s oral pronouncement of sentence, was lawful (People v Guerrero, 12 NY3d 45 [2009]). Concur — Tom, J.P., Nardelli, McGuire, Acosta and DeGrasse, JJ.